            Case 18-10601-MFW   Doc 1941-1   Filed 01/07/19   Page 1 of 4



                                  EXHIBIT A

                                (Proposed Order)




EAST\163732202.5
              Case 18-10601-MFW              Doc 1941-1           Filed 01/07/19     Page 2 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------- x
                                                              :
In re:                                                        :        Chapter 11
                                                              :
The Weinstein Company Holdings LLC, et al.,                   :        Case No. 18-10601 (MFW)
                                                              :
                          Debtors.                            :        (Jointly Administered)
                                                              :
                                                              :        Related D.I.: __
------------------------------------------------------------- x
                                                              :
Lantern Entertainment LLC,                                    :
                                                             :
                         Plaintiff,
                                                             :
                                                                       Adv. Pro. No. 18-50924 (MFW)
                                                             :
  v.
                                                             :         Related D.I.: __
                                                             :
Bruce Cohen Productions, and Bruce Cohen,
                                                             :
                                                             :
                          Defendants.
------------------------------------------------------------- x

ORDER AUTHORIZING LANTERN ENTERTAINMENT LLC TO FILE UNDER SEAL
EXHIBITS TO AND RELATED CHART REGARDING, AND TO REDACT CERTAIN
    INFORMATION FROM EXHIBITS TO DECLARATION REGARDING THE
      OMNIBUS OBJECTION OF LANTERN ENTERTAINMENT LLC TO (I)
    SUPPLEMENTAL OBJECTION AND JOINT MOTION OF SLP CONTRACT
 COUNTERPARTIES TO CLARIFY SALE ORDER; (II) MOTION OF EXECUTORY
      CONTRACT COUNTERPARTIES FOR ORDER CONFIRMING THAT
  COUNTERPARTIES’ AGREEMENTS HAVE BEEN DESIGNATED BY LANTERN
 FOR ASSUMPTION AND ASSIGNMENT; AND (III) THE OFFICIAL COMMITTEE
            OF UNSECURED CREDITORS’ (A) OBJECTION TO
        SUPPLEMENTAL NOTICE OF FILING OF LIST OF ASSUMED
     CONTRACTS PURSUANT TO SALE ORDER AND (B) JOINDER TO THE
    MOTION OF EXECUTORY CONTRACT COUNTERPARTIES FOR ORDER
     CONFIRMING THAT COUNTERPARTIES’ AGREEMENTS HAVE BEEN
      DESIGNATED BY LANTERN FOR ASSUMPTION AND ASSIGNMENT




EAST\163732202.5
            Case 18-10601-MFW               Doc 1941-1        Filed 01/07/19         Page 3 of 4



       Upon the Motion (the “Motion to Seal”)1 of Lantern Entertainment LLC

(“Lantern Entertainment”) seeking entry of an order pursuant to section 107(b) of the Bankruptcy

Code, Bankruptcy Rule 9018, and Local Rule 9018-1, authorizing Lantern Entertainment to file

under seal the Exhibits and the Chart, and to redact certain information from the Quick

Agreements; and the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware dated February 29, 2012; and the Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2), and that the Court may enter a final order consistent

with Article III of the United States Constitution; and the Court having found that the venue of this

proceeding and the Motion to Seal is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the

Court having found that the relief requested in the Motion to Seal is in the best interests of the

parties in interest; and the Court having found that Lantern Entertainment’s notice of the Motion

to Seal was appropriate under the circumstances, and no other notice need be provided; and the

Court having reviewed and considered the Motion to Seal; and the Court having determined that

the legal and factual bases set forth in the Motion to Seal establish just cause for the relief granted

herein; and after due deliberation and sufficient cause appearing therefor;

IT IS HEREBY ORDERED THAT:

       1.      The Motion to Seal is GRANTED.

       2.      Lantern Entertainment is authorized to file the Exhibits and the Chart under seal,

and to redact certain information from the exhibits to the Declaration, and such seal and redacted

information shall be maintained pursuant to Local Rule 9018-1. The information included in the




1
       Capitalized terms not defined herein shall have the meanings ascribed to them in the Motion to Seal.
                                                       2

EAST\163732202.5
            Case 18-10601-MFW           Doc 1941-1      Filed 01/07/19      Page 4 of 4



Exhibits, the Chart, and the un-redacted exhibits to the Declaration shall remain strictly

confidential and use of such information shall be subject to Local Rule 9018-1(e).

       3.      Neither the Exhibits, the Chart, nor the un-redacted exhibits to the Declaration shall

be disseminated to anyone other than: (i) the Court; (ii) counsel to the Debtors; (iii) counsel to the

Committee; (iv) counsel to the counterparties to the Exhibits; and (v) the Office of the

United States Trustee, without either (a) the express consent of Lantern Entertainment; or (b)

further order of the Court, which order shall not be granted without notice and an opportunity to

object being provided to Lantern Entertainment. Such parties shall be bound by this Order and

shall keep at all times confidential information in the Exhibits, the Chart, and the un-redacted

exhibits to the Declaration strictly confidential and shall not disclose such contents thereof to any

party whatsoever.

       4.      The terms and conditions of this Order shall be effective immediately and

enforceable upon its entry.

       5.      Lantern Entertainment is authorize to take all actions necessary to effectuate the

relief granted in this Order in accordance with the Motion to Seal.

       6.      The Court retains jurisdiction with respect to all matters arising out of or relating

to the implementation, interpretation, and enforcement of this Order.




                                                  3

EAST\163732202.5
